DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2/15/22 has been entered.  Claims 1-11, 13-16 remain pending in the application, wherein Claims 5-11 remain withdrawn.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/15/21.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 2/28/22 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2 is/are rejected under U.S.C. 112(b).
	Claim 2 recites the limitation "the knitted compression fabric" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 depends on Claim 1, which has the term “knitted compression fabric” deleted in the amendment. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form at least for failing to contain a reference to a claim previously set forth.  Specifically:
Claim 13 depends on Claim 16 which is not a previously set forth claim.
Claim 15, depending on Claim 13, is therefore also rejected.
Examiner recommends cancelling Claims 13 and 15 and rewriting them as Claims 17 and 18.
Furthermore, as best understood, Claim 2 may also need review to be cancelled and subsequently rewritten as Claim 19. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 2 will be interpreted as depending on Claim 16
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 14, 16, 2, 13 (1-4, 13, 14, 16) is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedman et al (USPN 4282609), herein Freedman, in view of Faulke-Rohen (DE 3614913), herein Faulke.
Regarding Claim 1, Freedman teaches a fabric article (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1-2c; Col. 2 Lines 1-4 "present invention comprises a pair of panty hose having gradations of shading in the calf regions so as to provide an appearance modifying shape to the legs"; Col. 4 Lines 42-43 “invention is particularly suited to heat transfer paper printing”; abstract "shaded areas may be printed directly on the hose by heat transfer paper printing"; Col. 4 Lines 46-47 “suitable substrate fabrics for imprinting include the well known material and synthetic fabrics”), comprising
one or a plurality of regions that are dissimilarly bright and dark relative to one another and which transition into one another in a stepless manner, the regions being configured on the knitted fabric article external side of said knitted fabric article (see Figs. 1a-1c; Col. 2 Lines 24-31 "to modify the appearance…to appear slimmer…the panty hose is provided with gradations in shading in the calf region extending radially outwardly from the side of the calf with a gradual decrease of the color in the blue end of the spectrum"; see Figs. 2a-2c; Col. 2 Lines 34-38 "to modify the appearance...to appear fuller...the pantyhose is provided with gradations in shading in the calf region extending radially outwardly from the side of the calf, with a gradual decrease in the blue end spectrum component color" wherein more/less blue areas would then be brighter/darker relative to at least one another).

Freedman does not explicitly teach that the fabric article is knitted,
which has a knitted base fabric composed of at least one knitted base fabric thread,
wherein the knitted base fabric is embodied as a thin knitted fabric which in a worn position is transparent.

However, Freedman at least suggests at least one base fabric thread of polyamide (Col. 4 Lines 46-49 "suitable substrate fabrics for imprinting include the well known material and synthetic fabrics, particularly nylon and polyesters, and blends of natural and synthetic fibers”, wherein a fabric is of thread and it is known in the art that nylon is polyamide),
wherein the base fabric is embodied as a thin fabric which in a worn position is transparent (Col. 3 Lines 46-47 “the total effect is to provide a slimming appearance to the legs”; inasmuch as there is a slim/thin effect, it is a thin fabric).

Faulke teaches the article is knitted ([0001] "method for knitting transparent women's fine stockings"; [0003] “support tights according to the invention consists of such a knitted fabric”),
which has a knitted base fabric composed of at least one knitted base fabric thread (inasmuch as the article is knitted, it has at least one knitted base fabric thread; see also abstract "method for the knitting of fine transparent ladies' stockings for the production of supporting tights by means of a thread consisting of a smooth, textured synthetic fibre, for example polyamide, and by means of an elastic non-covered thread, for example made from polyurethane"; [0005] "smooth or textured synthetic fiber (polyamide) with a thread kept as thin as necessary is knitted with an elastic thread made of polyurethane”), 
wherein the knitted base fabric is embodied as a thin knitted fabric which in a worn position is transparent ([0009] "transparent, thin thread"; abstract "method for the knitting of fine transparent ladies' stockings for the production of supporting tights by means of a thread consisting of a smooth, textured synthetic fibre, for example polyamide, and by means of an elastic non-covered thread, for example made from polyurethane"; [0005] "smooth or textured synthetic fiber (polyamide) with a thread kept as thin as necessary is knitted with an elastic thread made of polyurethane"; [0016] "elastic thread made of polyurethane (e.g. Lycra)"; [0005] "transparency of the stockings can be achieved by knitting the stitches larger in the rows of the smooth or textured thread, which results in a looser knitted fabric; at the same time or individually, the rows of elastic thread are knitted tighter, i.e. the stitches are made smaller"; Faulke teaches the thin transparent polyamide thread which meets the structural limitations in the claims and performs the functions as recited such as being capable of therefore providing a thin knitted fabric that is transparent when worn, especially as the polyamide is described as thin and transparent and is part of the knitted fabric, even furthermore so with the transparency of the stockings achieved by the stitch size of the polyamide thread versus the elastic thread).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freedman with the knitted article of Faulke as it is a known material combination for support (abstract) and as a known method of creating a fabric article, especially as both references are in the art of hosiery.
Regarding Claim 3, modified Freedman teaches all the claimed limitations as discussed above in Claim 1.
Freedman further teaches wherein the brightness dissimilarities of the bright and dark regions relative to one another are formed by printing or coloration of the knitted base fabric (abstract "shaded areas may be printed directly on the hose by heat transfer paper printing").

Regarding Claim 4, modified Freedman teaches all the claimed limitations as discussed above in Claim 3.
Freedman further teaches wherein the knitted base fabric is completely printed or dyed (abstract "shaded areas may be printed directly on the hose by heat transfer paper printing", wherein shaded areas have both brighter and darker regions relative to one another).
Regarding Claim 14, modified Freedman teaches all the claimed limitations as discussed above in Claim 1.
Freedman further teaches wherein said knitted fabric article is an arm or leg stocking, a pantyhose, an upper garment, or a torso garment (Col. 2 Lines 1-2 "present invention comprises a pair of panty hose").
Regarding Claim 16, modified Freedman teaches all the claimed limitations as discussed above in Claim 1.
Modified Freedman also further teaches wherein the knitted base fabric is a knitted compression fabric (inasmuch as Freedman modified by Faulke is a knitted article wherein all knitted articles provide some sort of compression due to the ability of the knit to expand/contract to some degree upon use, modified Freedman meets the limitation, let alone also because Freedman modified by Faulke comprises elastic which is known in the art to provide compression, see Faulke [0004] and extrinsic evidence Garrou et al USPN 4149274).
Regarding Claim 2, modified Freedman teaches all the claimed limitations as discussed above in Claim 16.
Modified Freedman further teaches wherein at least one elastic weft or support thread is inserted or interknitted in the knitted compression fabric (see aforementioned rejection of Claim 1 wherein Faulke teaches an elastic support thread inasmuch as it teaches elastic Lycra in a support stocking; inasmuch as it’s [0005] “knitted with”, it is interknitted).
Regarding Claim 13, modified Freedman teaches all the claimed limitations as discussed above in Claim 16.
Freedman further teaches wherein the dark regions, in terms of the worn position, are provided on lateral portions of the tubular knitted compression fabric article (see Figs. 1a, 1c, 2a, 2,c; Col. 2 Lines 56-58 "outer surfaces 11...imprinted region 13 is shown on surface 11"; Freedman teaches the dark regions on lateral portions which meets the structural limitations in the claims and performs the functions as recited such as being capable of being located as such during wearing use).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedman et al (USPN 4282609), herein Freedman, in view of Faulke-Rohen (DE 3614913), herein Faulke, as applied to Claim(s) 1, 3, 4, 14, 16, 2, 13 (1-4, 13, 14, 16) above, further in view of Garrou et al (USPN 4149274), herein Garrou.
Regarding Claim 15, modified Freedman teaches all the claimed limitations as discussed above in Claim 13.
Freedman further teaches embodied as a leg stocking or as a pantyhose (Col. 2 Lines 1-2 "present invention comprises a pair of panty hose").

Freedman does not explicitly teach said knitted fabric article has a graduated pressure profile, wherein the highest pressure is in a region of an ankle.

Garrou further teaches in that said knitted fabric article has a graduated pressure profile, wherein the highest pressure is in a region of an ankle (Col. 3 Lines 7, 9 "hosiery article...includes a leg portion 10"; Col. 3 Lines 21-27 "leg portion 10 is knit in a conventional manner with a textured stretchable body yarn, such as nylon, with an elastic or spandex yarn interknit therewith to provide a compressive force on the leg of the wearer and the compressive force is usually decreased in a gradual manner from the ankle upwardly").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freedman’s pressure profile, if necessary, in order to provide the desired therapeutic results for intended use, such as by bed patients (Col. 1 Lines 5-6; Col. 2 Lines 22-23). 
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 14 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
Paragraphs on page 14 of the remarks submitted 2/15/21 are merely the intent of the invention and that explicit structure linking to the intended result has not yet been claimed.  
Pertaining to remarks on page 16 that “the knitted fabric is transparent, so that the skin of the person wearing the panty hose shines through the transparent knitted fabric”, such that applicant’s argument is that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., skin of person shining through) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Overall, claims can be read in light of the specification to help disclose what is included within broadest reasonable interpretation of the claims, but that limitations of the specification cannot be read into the claims.  See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969), MPEP 2111.
Both a first shaping (page 14 remarks) and a second shaping (page 16 remarks) has been taught as outlined in the 103 rejection above. 
Even if amendments were presented to indicate that the article were not transparent during non-use and transparent during use, that these are merely functional recitations, especially as the prior art of record already teaches transparency.  Furthermore, knitted articles are capable of being transparent to some degree inasmuch as the stitched loops provide transparency, even for a user’s skin, barring some explicit definition of what constitutes a degree of transparency in the original disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Zaremski (US Publication 2014/0283558), Fray (USPN 6257025), Bakker et al (USPN 9277771) directed to transparency.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732